DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because the language ”the fluid containing pipe” lacks antecedent basis in the claims and should be amended to read   - - liquid containing pipe - -   as set forth in claim 1 (¶ 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-10 are indefinite because it unclear whether “a flexible printed circuit board” (ll. 2 and 4) recited in claim 6 refers to the flexible printed circuit board previously set forth in claim 1 (last ¶) or a separate flexible printed circuit board. Applicant’s specification appears to describe a second 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtner et al. (US 9,245,438 B2) in view of Ghaffari et al. (US 2016/0371957 A1).
	Regarding claim 1, Burtner et al., herein Burtner, discloses a leak detector (10) for detecting leaked liquid from a liquid containing pipe (66) in a plumbing system (c. 1, ll. 7-11), the leak detector (10) comprising: a flexible and elongate fastener (60, 62) configured to fit around the liquid containing pipe (66) to thereby attach the leak detector (10) to the liquid containing pipe (portions 60 and 62 are flexible, elongated, and configured to fit around pipe 66; fig. 2); electrical circuitry (electrical circuitry on circuit board 44); a housing (102) containing the electrical circuitry (receiver 102 contains circuit board 44 including the electrical circuitry; fig. 3); and a leak sensor (50) comprised in at least one of the fastener (60, 62) and the housing (sensing switch 50 is comprised in receiver 102), the leak sensor (50) sensing liquid leaking from the liquid containing pipe (66), the electrical circuitry 
	Regarding claims 2 and 3, Burtner discloses wherein a liquid sensing part of the leak sensor (50) is supported within and extends along the fastener (first and second electrical contacts 46a and 46b are supported within and extend along portion 60; figs. 2 and 3); wherein the liquid sensing part (46a, 46b) comprises two spaced apart electrically conducting elements (electrical contacts 46a and 46b are two spaced apart electrically conducting elements; c. 2, ll. 55-58) which extend along the fastener (60, 62), electrical conduction between the two spaced apart electrically conducting elements (46a, 46b) in the presence of leaked liquid causing the electrical circuitry to detect a leak (c. 4, ll. 26-33). 
11-15, Burtner discloses the electrical circuitry is configured to transmit a leak detected signal to a remote location (c. 2, ll. 47-54); wherein the leak detector (10) is of a size and weight that it is readily gripped in and moved by one hand (leak detector 10 is of a size and weight to fit around water lines of plumbing fixtures such faucets and shower therefore it must be readily gripped in and moved by one hand; c. 1, ll. 6-10); wherein the fastener (60, 62) comprises a retaining arrangement (82) which is configured to hold spaced apart locations (60, 62) on the fastener together whereby the leak detector (10) is held in place around a pipe (latch 82 holds spaced apart portions 60 and 62 together whereby leak detector 10 is held in place around pipe 66; c. 3, ll. 42-45); wherein the fluid containing pipe (66) is a pipe for supplying or draining water in the plumbing system (c. 1, ll. 6-19).
Burtner is silent on the printed circuit board being flexible.
Ghaffari et al., herein Ghaffari, teaches a leak detector (110; ¶ [0061], last four lines) having electrical circuitry supported on a flexible printed circuit board (fig. 2A). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Burtner with the flexible printed circuit board of Ghaffari to reduce the size of a sensing device by providing a circuit board that can conform to irregular surfaces (Ghaffari, ¶ [0046]).
Additionally, Burtner is silent on transmitting a leak detected signal by email or SMS message.
Ghaffari teaches a leak detector (110) may communicate with a remote system comprising at least one of an email and an SMS message (text messaging, email; ¶ [0045]). 

Lastly, Burtner is silent on the leak detector having a wireless transceiver.
Ghaffari teaches a leak detector (110) comprises a wireless transceiver (122; fig. 2A), the leak detector (110) comprising electrical circuitry (126A) configured to extract electrical power from a wireless signal received by the wireless transceiver (wireless charging interface 126A extracts electrical power from a wireless signal received by wireless transceiver 122); ¶ [0048]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Burtner to provide a leak sensor that does not require a wired power source.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtner et al. (US 9,245,438 B2) in view of Ghaffari et al. (US 2016/0371957 A1), and further, in view of Ling et al. (US 2017/0003192 A1).
Regarding claim 4, Burtner in view of Ghaffari disclose the invention as set forth above.
Burtner in view of Ghaffari are silent on the two electrically conducting elements following a tortuous path.
Ling et al., herein Ling, teaches a liquid sensing part of a leak detector (102; fig. 3) having two spaced apart electrically conducting elements (306, 308) that follow a tortuous path (fig. 3).
.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the language “the housing and the fastener are abreast” recited in claim 1, Applicant asserts that “the definition of abreast: side by side; beside each other in a line.” Response, p. 8. It is noted that two 3-dimensional objects may be “side by side” in more than one direction. For example, receiver 102 and portions 60 and 62 of Burtner are side by side, in a line and therefore, “abreast” in both a horizontal direction and vertical direction of Figure 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852